PER CURIAM.
The plaintiffs are architects, and sued the defendant for a balance due them for services in drawing plans, making estimates and superintending alterations of a dwelling house owned by the defendant at Greenwich, Conn. The defense in substance is that the plaintiffs negligently supervised the alterations, and permitted and allowed improper and inferior materials to' be used, and permitted the work to be done in an improper and an unworkmanlike manner.
Upon the trial the defendant attempted to show the then condition of the house, which was about two years after its completion. Evidence of this nature was excluded by the court upon plaintiffs’ objection as being too remote, and evidence tending to show that the condition of the house was the same at the time of the trial as it was when plaintiffs certified that it was completed was also excluded. This was manifestly error.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.